UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4593


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROYLIN JUNIUS BEALE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:11-cr-00030-FL-1)


Submitted:   February 26, 2013            Decided:   April 2, 2013


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roylin Junius Beale pled guilty to possession of a

firearm     by     a     convicted       felon,         in    violation       of    18     U.S.C.

§§ 922(g)(1),          924     (2006).           He    received       an    above-Guidelines

sentence of 118 months’ imprisonment.                             On appeal, Beale argues

his sentence is procedurally unreasonable because the district

court      misapplied         the    guideline          for       under-representation          of

criminal history, and failed to address the mitigating factors

he presented.           He also challenges the substantive reasonableness

of   his    sentence         claiming      it    fails       to   reflect     any   meaningful

credit for pleading guilty.                 We affirm.

             We        review       sentences         for     reasonableness          “under     a

deferential        abuse-of-discretion                 standard.”           Gall    v.    United

States,     552     U.S.      38,    41,    51        (2007).        This     review     entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                         Id. at 51.            In determining

procedural        reasonableness,           we        consider      whether    the       district

court    properly       calculated         the    defendant’s         advisory      Guidelines

range,      gave       the    parties       an        opportunity      to     argue      for   an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2006)

factors, and sufficiently explained the selected sentence.                                     Id.

at 49-51.          If the sentence is free of significant procedural

error, we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                             Id. at 51.

                                                  2
               “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented,”

United    States       v.   Carter,      564    F.3d     325,     328     (4th   Cir.    2009)

(internal          quotation     marks    and       emphasis       omitted),       and    must

“adequately explain the chosen sentence to allow for meaningful

appellate          review   and     to    promote         the     perception        of   fair

sentencing.”           Gall, 552 U.S. at 50.                    When a district court

imposes        a    sentence      that    falls         outside     of     the     applicable

Guidelines         range,   we    consider         “whether       the    sentencing      court

acted reasonably both with respect to its decision to impose

such a sentence and with respect to the extent of the divergence

from     the       sentencing     range.”           United      States      v.   Hernandez–

Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).                              In conducting

this review, we “must give due deference to the district court’s

decision that the § 3553(a) factors, on a whole, justify the

extent of the variance.”             Gall, 552 U.S. at 51.

               In its statement of reasons attached to the judgment,

the district court stated it had granted “an upward departure

based on [U.S. Sentencing Guidelines Manual] § 4A1.3 [2011] and

increased the top of the guideline range by 31 months, resulting

in   a   sentence      of   118    months      which      the     court    found    to   be   a

sufficient         sentence.”       Beale      first      challenges       the     procedural

aspect of his sentence on the ground that the district court

failed     to       properly     implement         an    incremental        approach      when

                                               3
determining the degree of its upward departure, as required by

USSG § 4A1.3(a)(4)(B).                   As this court has explained, however,

“[s]ection 4A1.3’s mandate to depart incrementally does not, of

course, require a sentencing judge to move only one level, or to

explain     its    rejection         of    each       and    every       intervening      level.”

United     States       v.    Dalton,      477    F.3d       195,       199    (4th    Cir.   2007)

(citations omitted).                Nor must the district court “go through a

ritualistic       exercise          in   which    it     mechanically           discusses       each

criminal history category [or offense level] it rejects en route

to   the   category          [or    offense      level]          that    it    selects.”        Id.

(citations    omitted)             (alterations        in    original).             Nevertheless,

“[t]he farther the [sentencing] court diverges from the advisory

guideline range,” the more a reviewing court must “carefully

scrutinize        the    reasoning         offered          by    the     district      court    in

support of the sentence.”                   United States v. Hampton, 441 F.3d

284, 288 (4th Cir. 2006).

             Here,           the     district         court        did        not     conduct     an

incremental analysis of its upward departure under USSG § 4A1.3.

This procedural error, however, is harmless where an “upward

variance based on the § 3553(a) factors justifie[s] the sentence

imposed.”         United States v. Rivera-Santana, 668 F.3d 95, 104

(4th Cir.), cert. denied, 133 S. Ct. 274 (2012).                                    Even when the

district court does not formally grant a variance, the resulting

sentence     may    nonetheless           be     upheld      as     reasonable        where     “the

                                                  4
district court adequately explained its sentence on alternative

grounds supporting a variance sentence, by reference to the 18

U.S.C. § 3553(a) factors.”              United States v. Grubbs, 585 F.3d

793, 804 (4th Cir. 2009) (relying on district court’s discussion

of the § 3553(a) factors to affirm a sentence as a reasonable

variance, even though the district court had granted a departure

on a basis that turned out to be improper); United States v.

Evans, 526 F.3d 155, 164 (4th Cir. 2008) (finding that, even if

the Guidelines themselves do not sanction the deviation, the

sentence    remains     reasonable      because       it   properly     reflects       the

§ 3553(a) considerations); see also United States v. Diosdado-

Star,     630    F.3d   359,    365-66     (4th      Cir.)       (“[T]he     method     of

deviation from the Guidelines range—whether by a departure or by

varying—is       irrelevant    so   long       as   at   least    one   rationale       is

justified       and   reasonable.”),       cert.     denied,      131   S.      Ct.   2946

(2011).

            Our review of the record confirms that, although the

district court did not formally grant a variance, it explained

in great length the sentence it ultimately imposed upon Beale in

terms of the § 3553(a) factors.                 The district court’s analysis

of   the        § 3553(a)     factors      as       they   applied         in    Beale’s

circumstances serve as alternative grounds for its sentence and

they do in fact support the variant sentence ultimately imposed.

Grubbs, 585 F.3d at 804-05.                Thus, any procedural error with

                                           5
respect to its departure analysis is harmless.                            Rivera-Santana,

688 F.3d at 104; Evans, 526 F.3d at 165.

            To the extent that Beale argues the court failed to

expressly     consider      the       mitigating       evidence      he     presented   at

sentencing, his claim is belied by the record.                              The district

court considered Beale’s “difficult childhood,” but found it to

be “no excuse” for his “[in]ability to conform his conduct to

socially     accepted       standards,”          his     failure       to    “submit    to

authority,”       and    “the     dangerousness         that      [he]      presents”    as

“demonstrated on the [very mature] record.”

            Last,       Beale     argues     his       sentence      is     substantively

unreasonable      because       the    district       court    did   not     meaningfully

consider    his    acceptance         of   responsibility.           We     conclude    the

sentence imposed upon Beale is also substantively reasonable, in

light of “the totality of the circumstances.”                        Gall, 128 S. Ct.

at 597.     The district court explained at length its decision to

sentence Beale above the Guidelines range, referring multiple

times to Beale’s extensive criminal history and his disregard

for   the   law   and    authorities.            We    find    the   district      court’s

decision to depart thirty-one months above the high end of the

Guidelines     range     is     supported        by    the    record       and   does   not

constitute an abuse of discretion.

            Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

                                             6
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     7